Exhibit 99.1 Contacts: Ira M. Birns, Executive Vice President & Chief Financial Officer Or Francis X. Shea, Executive Vice President & Chief Risk and Administrative Officer (305) 428-8000 WORLD FUEL SERVICES CORPORATION REPORTS RESULTS FOR THE THIRD QUARTER OF 2007 GROSS PROFIT AND VOLUMES INCREASED ACROSS ALL SEGMENTS MIAMI, FL November 8, 2007 World Fuel Services Corporation (NYSE: INT), a global leader in the marketing and sale of marine, aviation and land fuel products and related services, today reported third quarter net income of $14.8 million ($0.53 and $0.51 per share on a basic and diluted basis, respectively) compared to $17.2 million ($0.62 and $0.59 per share on a basic and diluted basis, respectively), in the third quarter of 2006.Our third quarter results were adversely affected by the recording of an impairment charge of $1.9 million relating to a commercial paper investment.The after-tax effect of the impairment charge was $1.3 million, or $0.05 per share. Our aviation segment generated record gross profit of $33.2 million, an increase of 8% sequentially and 20% year-over-year. “The company delivered solid year-over-year growth in volume and profitability in our aviation segment,” said Paul H. Stebbins, Chairman and Chief Executive Officer of World Fuel Services Corporation. “Our aviation results benefited, in part, by continued increases in jet fuel prices during the quarter,” added Mr. Stebbins. Our marine segment generated gross profit of $26.9 million, an increase of 6% from the second quarter and 4% year-over-year. “Our marine segment has now generated year-over-year increases in gross profit for eleven out of the last twelve quarters and again experienced a sequential and year-over-year increase in volume,” stated Michael J. Kasbar, President and Chief Operating Officer. “Our gross profit in our land segment increased 7% sequentially and 29% year-over-year, our fifth consecutive quarter of year-over-year increases in gross profit,” added Mr. Kasbar. “Despite increases in gross profit in each of our three business segments, our operating results were negatively impacted, principally, by further increases in compensation and general and administrative expenses as we continue to strategically invest in our business to accelerate future growth,” stated Ira M. Birns, Executive Vice President & Chief Financial Officer. WORLD FUEL SERVICES CORPORATION REPORTS RESULTS FOR THE THIRD QUARTER OF 2007 Page 2 THIRD QUARTER FINANCIAL HIGHLIGHTS ($ in thousands, except per share data) Quarter Ended September 30, 2007 2006 Revenue $ 3,608,465 $ 2,775,545 Income from operations $ 22,317 $ 20,820 Net income $ 14,826 $ 17,199 Basic earnings per share $ 0.53 $ 0.62 Diluted earnings per share $ 0.51 $ 0.59 About World Fuel Services Corporation Headquartered in Miami, Florida, World Fuel Services Corporation is a global leader in the marketing and sale of marine, aviation and land fuel products and related services. World Fuel Services provides fuel and related services at more than 2,500 airports, seaports and tanker truck loading terminals worldwide. With 43 offices (including satellite offices) strategically located throughout the world, World Fuel Services offers its customers a value-added outsource service for the supply, quality control, logistical support and price risk management of marine, aviation and land fuel. The Company’s global team of market makers provides deep domain expertise in all aspects of marine, aviation and land fuel management. World Fuel Services’ marine customers include international container and tanker fleets and time-charter operators, as well as the United States and foreign governments. Aviation customers include commercial airlines, cargo carriers and corporate clientele, as well as the United States and foreign governments. Land customers are primarily petroleum distributors. For more information, call (305) 428-8000 or visit http://www.wfscorp.com. Information Relating to Forward-Looking Statements With the exception of historical information in this news release, this document includes forward-looking statements that involve risks and uncertainties, including, but not limited to, quarterly fluctuations in results, the management of growth, fluctuations in world oil prices or foreign currency, major changes in political, economic, regulatory, or environmental conditions, the loss of key customers, suppliers or key members of senior management, uninsured losses, competition, credit risk associated with accounts and notes receivable, and other risks detailed from time to time in the Company’s Securities and Exchange Commission filings. Actual results may differ materially from any forward-looking statements set forth herein. - TABLES FOLLOW - WORLD FUEL SERVICES CORPORATION REPORTS RESULTS FOR THE THIRD QUARTER OF 2007 Page 3 WORLD FUEL SERVICES CORPORATION CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED - IN THOUSANDS, EXCEPT PER SHARE DATA) For the Three Months Ended For the Nine Months Ended September30, September30, 2007 2006 2007 2006 Revenue $ 3,608,465 $ 2,775,545 $ 9,584,033 $ 8,166,403 Cost of sales 3,546,190 2,720,384 9,412,602 8,010,055 Gross profit 62,275 55,161 171,431 156,348 Operating expenses: Compensation and employee benefits 23,743 21,939 68,705 61,159 Executive severance costs - - - 1,545 Provision for bad debts 1,294 429 594 1,577 General and administrative 14,921 11,973 40,798 34,258 39,958 34,341 110,097 98,539 Income from operations 22,317 20,820 61,334 57,809 Interest and other income, net (2,209 ) 1,671 116 2,475 Income before income taxes 20,108 22,491 61,450 60,284 Provision for income taxes 5,014 5,252 14,359 13,655 15,094 17,239 47,091 46,629 Minority interest in (income) loss of consolidated subsidiaries (268 ) (40 ) (448 ) 50 Net income $ 14,826 $ 17,199 $ 46,643 $ 46,679 Basic earnings per share $ 0.53 $ 0.62 $ 1.66 $ 1.71 Basic weighted average shares 28,153 27,777 28,067 27,304 Diluted earnings per share $ 0.51 $ 0.59 $ 1.60 $ 1.62 Diluted weighted average shares 29,077 29,010 29,090 28,891 - Continued – WORLD FUEL SERVICES CORPORATION REPORTS RESULTS FOR THE THIRD QUARTER OF 2007 Page 4 WORLD FUEL SERVICES CORPORATION CONSOLIDATED BALANCE SHEETS (UNAUDITED - IN THOUSANDS) As of September 30, December 31, 2007 2006 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 134,453 $ 176,495 Short-term investments 8,100 12,500 Accounts and notes receivable, net 1,138,372 860,084 Inventories 113,938 74,519 Receivables related to derivative contracts 40,251 37,070 Prepaid expenses and other current assets 47,053 35,423 Total current assets 1,482,167 1,196,091 PROPERTY AND EQUIPMENT, NET 34,738 26,730 OTHER ASSETS 58,361 54,579 $ 1,575,266 $ 1,277,400 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Short-term debt $ 34 $ 10 Accounts payable 948,087 720,790 Payables related to derivative contracts 40,683 34,209 Accrued expenses and other current liabilities 77,217 71,752 Total current liabilities 1,066,021 826,761 LONG-TERM LIABILITIES 47,988 24,670 SHAREHOLDERS' EQUITY 461,257 425,969 $ 1,575,266 $ 1,277,400 - Continued - WORLD FUEL SERVICES CORPORATION REPORTS RESULTS FOR THE THIRD QUARTER OF 2007 Page 5 WORLD FUEL SERVICES CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED - IN THOUSANDS) For the Three Months ended For the Nine Months ended September 30, September 30, 2007 2006 2007 2006 Cash flows from operating activities: Net income $ 14,826 $ 17,199 $ 46,643 $ 46,679 Adjustments to reconcile net income to net cash (used in) by operating activities: Provision for bad debts 1,294 429 594 1,577 Depreciation and amortization 1,429 1,332 4,191 3,435 Deferred income tax provision (benefit) 770 753 (647 ) 3,373 Impairment on short-term investments 1,900 - 1,900 - Share based payment compensation costs for employees and - - non-employee directors 1,778 2,393 5,435 4,883 Unrealized gains from derivatives and related hedged items, net (649 ) (1,682 ) (608 ) (1,417 ) Other non-cash operating charges (52 ) (28 ) (239 ) (60 ) Changes in operating assets and liabilities: - Accounts receivable (134,363 ) (53,139 ) (278,882 ) (142,517 ) Inventories (28,113 ) (10,850 ) (38,261 ) (29,959 ) Receivables related to derivative contracts 3,737 18,480 (3,300 ) (6,519 ) Prepaid expenses and other current assets 5,310 6,711 (9,178 ) 13,281 Non-current income tax receivable and other assets (82 ) 63 (1,471 ) (55 ) Accounts payable 61,159 19,722 227,297 125,236 Payables related to derivative contracts (3,736 ) (10,282 ) 5,924 4,750 Accrued expenses and other current liabilities 5,847 (4,325 ) 12,662 (8,519 ) Non-current income tax payable, deferred compensation - - and other long-term liabilities 812 690 1,107 525 Total adjustments (82,959 ) (29,733 ) (73,476 ) (31,986 ) Net cash (used in) provided by operating activities (68,133 ) (12,534 ) (26,833 ) 14,693 Cash flows from investing activities: Capital expenditures (5,539 ) (5,287 ) (12,669 ) (15,333 ) Purchases of short-term investments (10,000 ) (10,000 ) (30,060 ) (31,055 ) Proceeds from the sale of short-term investments - - 32,560 31,055 Acquisition of minority interests - - - (2,646 ) Net cash used in investing activities (15,539 ) (15,287 ) (10,169 ) (17,979 ) Cash flows from financing activities: Dividends paid on common stock (1,063 ) (1,026 ) (3,189 ) (3,094 ) Minority interest distribution - - (426 ) (410 ) Borrowings under revolving credit facility - 25,000 - 25,000 Repayments under revolving credit facility - (25,000 ) - (25,000 ) Repayment of promissory notes - - - (500 ) Proceeds from exercise of stock options 104 628 730 5,298 Purchases of stock tendered by employees to satisfy the required withholding taxes related to share-based awards (1,644 ) (941 ) (2,583 ) (1,050 ) Other 141 204 428 (44 ) Net cash (used in) provided by financing activities (2,462 ) (1,135 ) (5,040 ) 200 Net decrease in cash and cash equivalents (86,134 ) (28,956 ) (42,042 ) (3,086 ) Cash and cash equivalents, at beginning of period 220,587 159,154 176,495 133,284 Cash and cash equivalents, at end of period $ 134,453 $ 130,198 $ 134,453 $ 130,198
